Citation Nr: 1819453	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-34 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board must remand this matter for additional development.

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C. §§ 1111 (2012).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304 (b) (2017); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304 (b)(1).

The Veteran's service treatment records show that in an August 1986 entrance examination, the Veteran was negative for any abnormal left knee findings.  The Veteran was determined qualified for enlistment.  In the August 1986 report of medical history, the Veteran checked off locked knee.  In November 1986, the Veteran was seen for left knee pain.  In January 1987, the Veteran underwent physical therapy for his knee condition.  Also in January 1987 entrance physical standards board proceedings, it was determined that the Veteran was medically unfit for enlistment because the Veteran had a condition that existed prior to service.  Specifically, the Veteran complained of left knee pain and popping in his left knee.  He stated that he had popping in his left knee before he entered the service.  In the Veteran's second week of service, he was playing football and slipped on a wet surface and bumped his left knee.  X-rays of the left knee taken in November 1986 and in January 1987 were essentially unremarkable for bone or joint abnormality.  There were no stress fractures noted.  He was diagnosed with genu valgus and recurvatum deformity of both knees, left greater than right, existing prior to service, retropatellar pain syndrome, left knee, secondary to the first diagnosis, and history of contusion of the left knee in November 1986, resolved.  The Board notes that in February 1987, the Veteran concurred with these proceedings and requested to be discharged for service.  

In his October 2012 Notice of Disagreement, the Veteran's representative asserted that the presumption of soundness was not considered when adjudicating his claim.  Specifically, the representative stated that the Veteran's entrance examination did not report the presence of a knee impairment.  The Veteran was diagnosed with left knee impairment in service.  

At the October 2017 Board hearing, the Veteran's representative contended that the presumption of soundness should have been applied to the Veteran's claims because the August 1986 entrance examination found the Veteran's left knee to be normal and did not note any issue with the right knee.  The Veteran testified that he did not have any knee injury prior to service and he was active in sports.  He further testified that he initially injured both knees during service by falling down a hill, for which he received physical therapy after that.  Overall, the Veteran stated that there was so much paperwork prior to going into the military and he was young so he may have checked things off that he did not intend.  The Board notes that the Veteran's service treatment records show an injury where the Veterans slipped playing football; however, during the hearing the Veteran stated that he fell down a hill and injured both knees.

The Board finds that based on the Veteran's entrance examination, which noted a normal examination, the Veteran is presumed sound on entry.  38 U.S.C. § 1111.  The reports of medical history, standing alone, are not found to constitute clear and unmistakable evidence of a preexisting condition and thus the presumption of soundness is not rebutted here.  In addition, the Veteran's statements during service that he had a knee problem prior to service do not rebut the presumption of soundness.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The Board finds that there is no evidence anywhere in the file to support the theory of a preexisting injury.  The Veteran himself maintains that he did not injure his knees prior to enlistment and instead, the symptoms began following a fall down a hill in service.  Though the event that caused the injury is conflicting, the Board overall finds the statements regarding the onset of his knee injury credible, as there is nothing in the record to suggest otherwise.

Therefore, as the Veteran is presumed sound on entry, the December 2017 private medical opinion regarding aggravation of a preexisting left knee injury is inadequate.  Thus, a VA examination and opinion is needed to determine whether the Veteran's current bilateral knee degenerative joint disease is related to service.  The Board notes that the Veteran was scheduled for a VA examination on June 15, 2012; however, the Veteran failed to attend.  In a September 2014 written correspondence, the Veteran stated that he called and notified the RO that he would not be able to attend the scheduled VA examination due to his mother's health.  Under these circumstances, the Board finds the Veteran has shown good cause for missing any previously scheduled VA examination.  Accordingly, a remand is warranted to afford the Veteran a VA examination to determine the etiology of the Veteran's current bilateral knee degenerative joint disease.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for knees. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any outstanding VA treatment records.

2. Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's bilateral knee degenerative joint disease.  The claims file, a copy of this remand, and any additional pertinent evidence should be provided to the examiner.  The examiner is asked to provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee degenerative joint disease was caused or related to service.

The examiner should consider all lay statements made by the Veteran.  The examiner should also note that unless medical evidence is associated with the file showing that the Veteran had preexisting knee injuries, that the Veteran's injuries did not preexist service.  The examiner must provide a clear rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner must state why this is so, and provide any information that would be needed in order to make an opinion, if possible.

3. Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, then issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond.  Then return the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




